Citation Nr: 0013829	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  95-01 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right shoulder 
arthritis.  

2.  Entitlement to service connection for respiratory 
disability.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to February 
1952.  

In January 1994, the Department of Veterans Affairs (VA), 
Regional Office (RO), Detroit, Michigan, denied service 
connection for arthritis of the right shoulder and 
respiratory disability, including residuals of pneumonia and 
asthma.  In November 1996, the Board remanded the veteran's 
case to the RO for further action.  

When the matter was previously before the Board, an issue of 
entitlement to nonservice-connected pension benefits was 
included.  By rating action in September 1999, the RO 
continued the denial of service connection for arthritis of 
the right shoulder and respiratory disability on the basis 
that the claims were not well grounded.  By rating action in 
November 1999, the RO granted the veteran pension benefits.  
The other development requested by the Board in the 1996 
Remand has been completed and the case has been returned for 
further action.  

While the veteran's case was in remand status, the veteran 
changed his representative from AMVETS, which represented him 
at the time of the 1996 Remand by the Board, to the Veterans 
of Foreign Wars of the United States (VFW); thus revoking the 
designation in favor of AMVETS.  38 C.F.R. § 20.607.  
However, the stated policy of the VFW prohibits them from 
accepting a power of attorney in the middle of an appeal.  On 
March 23, 2000, the Board notified the veteran of this fact, 
and suspended review of his appeal for 30 days to permit a 
response from the veteran regarding alternative 
representation.  The veteran was informed that in the event 
no response was forthcoming, it would be assumed that he did 
not desire representation.  The Board has not received a 
response from the veteran, and appellate action is being 
resumed.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for right 
shoulder arthritis is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  

2.  The claim of entitlement to service connection for 
respiratory disease is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right 
shoulder arthritis is not well grounded. 38 U.S.C.A. § 5107 
(West 1991).

2. The claim of entitlement to service connection for 
respiratory disease is not well grounded. 38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Action requested by the Board in November 1996 included that 
the RO verify the appellant's period of service, his initial 
classification of discharge and the type of upgrade, if any, 
awarded.  It was determined through action by the RO that the 
veteran had served on active duty from July 1950 to February 
1952, and that his discharge had been upgraded from a 
Dishonorable Discharge to a General Discharge by the Army 
Board For Correction of Military Records in September 1977.  
Supporting documentation is of record.  The RO was also 
requested to obtain service information from the veteran and 
then contact the National Personnel Records Center (NPRC) to 
obtain any available unit reports, sick reports, hospital 
clinical records, Surgeon General's Office (SGO) records or 
morning reports.  The NPRC furnished the available service 
medical records, indicating that no other medical records 
were found.  The Board notes that the service medical records 
appear incomplete.  Many service records were destroyed by 
fire in 1973.  If any of the veteran's records were stored at 
the records repository at the time of the fire, they may have 
been destroyed.  Consequently, the Board accords the greatest 
weight to the evidence prepared during or more closely 
proximate to service.  Cf. Biggins v. Derwinski, 1 Vet. App. 
474, 476 (1991).  

The RO was also requested to obtain all of the veteran's VA 
medical records.  This has been accomplished with extensive 
documentation now in the claims folder.  In this regard, the 
veteran filed his initial claim for benefits in August 1992.  
The next month, he reported that all of his treatment since 
then had been received at VA Medical Center (VAMC), 
Shreveport, Louisiana.  In May 1993, the veteran reported 
that he had no service medical records in his possession.  
The RO has reported that all attempts to obtain additional 
service medical records have proven fruitless as documented, 
but VA treatment records have been obtained from 1985 through 
1999.  The Board is satisfied that every administrative 
consideration has been accorded the veteran in obtaining all 
available documentation, especially in light of the 
voluminous VA records now associated with the claims folder.  
The RO was also requested to provide the veteran with special 
VA orthopedic and pulmonary examinations.  This has also been 
accomplished.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Arthritis will be presumed to have been 
incurred in service if the period of service was over 90 days 
and the condition was manifested to a disabling degree within 
one year of separation.  38 U.S.C.A. § 1101; 38 C.F.R. 
§§ 3.307, 3.309.  

The threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded." 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). See also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  In the absence of evidence of a 
well grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.  Further, in the absence of a 
well grounded claim, the Board has no duty to assist, and in 
fact it cannot assist the appellant in the development of his 
claim.  Morton v. West, 12 Vet. App. 477 (1999).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Here, there is no presumptive period for 
respiratory disability claimed by the veteran, but arthritis 
is a presumptive disease as noted above.  

The service medical records reflect that the veteran was 
hospitalized for medical observation for suspected asthma in 
October 1950, but no disease was found.  

The earliest post service evidence of respiratory distress is 
a VA medical certificate, dated in October 1989, reflecting 
that the veteran complained of throbbing chest pain 
associated with shortness of breath.  He had a cough 
productive of white phlegm.  He had smoked one to two packs 
of cigarettes for 40 years.  Examination of the veteran's 
lungs revealed diffuse wheezing.  He returned for one visit 
in each of the next two months.  There were diagnoses of 
history of bronchial asthma, and bronchial asthma, on visits 
in December 1989.  

In November 1990 C. R. Hand, M.D., an orthopedic surgeon 
reported that the veteran had initially injured his shoulder 
while at work in Portland, Maine, when he slipped on a wet 
truck while exiting and grabbed hold of the steering wheel 
with his right hand.  This was a severe hyperextension 
abduction injury of the shoulder as he described it.  He had 
pain following this.  He reinjured it on August 31, 1990, 
while lifting heavy objects that were loaded in his truck.  
X-rays of the shoulder revealed marked arthritic changes of 
the AC joint with inferior spurring of the clavicle and 
acromion and large subacromial spurs.  The impression was 
arthritis of the right shoulder with probable complete tear 
of the rotator cuff.  

Clinical records from E. A. Conway Hospital reflect that the 
veteran was hospitalized there in February 1992 for 
complaints of chest pain.  A chest X-ray revealed that the 
lungs were hyperexpanded with mild peribronchial thickening.  
There was a diagnosis of bronchitis.  When the veteran was 
hospitalized by VA in March 1992 for treatment of cocaine 
dependence, a diagnosis of chronic bronchitis was made.  On 
VA hospitalization in September and October 1992 for alcohol 
and poly-substance dependence, there were incidental 
diagnoses of arthritis of the right shoulder and asthma.  

In March 1995, the veteran testified during a hearing at the 
RO that his shoulder disability resulted from being frost 
bitten during service in the Korean War; that he did not seek 
treatment after service because his type of discharge 
precluded treatment then, but that subsequently the discharge 
was upgraded in 1977; and that he had had pneumonia during 
service which caused bronchial asthma.  The veteran further 
testified that he had had no musculoskeletal or respiratory 
problems prior to entering service.  

Pulmonary function testing by VA in March 1995 was assessed 
as demonstrating very severe obstructive ventilatory 
impairment.  Chronic obstructive pulmonary disease was 
diagnosed on VA hospitalization in June 1995.  On 
hospitalization by VA in October 1997, there were, inter 
alia, diagnoses of asthma and arthritis.  

During the veteran's hospitalization for drug and alcohol 
rehabilitation from December 1995 to January 1996, it was 
reported that the veteran had been smoking marijuana in 
excess of twenty years, at five to six joints a day; however, 
reportedly he had had none in the past year.  There were 
incidental diagnoses of asthma, and upper respiratory 
infection, resolved.  Bronchial asthma and arthritis were 
diagnosed during a VA hospitalization in June and July 1998 
for psychiatric treatment.  

When the veteran had a special respiratory examination for VA 
in March 1999, it was reported that the veteran had had 
bronchial asthma and emphysema for 40 years.  There were 
diagnoses of chronic obstructive pulmonary disease (COPD)-
emphysema type on chest X-ray and pulmonary function testing; 
and degenerative joint disease of the shoulders.  The 
examiner opined that a long history of smoking was a factor 
in the veteran's respiratory disease.  

In the present case, no examiner has linked right shoulder 
arthritis or respiratory disease to the appellant's active 
duty service, or any incident of service such as the claimed 
frostbite, and the appellant has not submitted any competent 
evidence otherwise suggesting such a nexus.  Although the 
veteran was hospitalized during service for medical 
observation for suspected asthma, no disease was found.  The 
earliest post service objective evidence of respiratory 
disability was in 1989.  Right shoulder arthritis was 
reported after a post service injury in 1990.  Each of these 
findings was made more than 35 years after the veteran's 
discharge.  Again, no physician has linked current arthritis 
of the shoulder or respiratory disease to the veteran's 
active service.  

Indeed, the only evidence presented connecting right shoulder 
arthritis or respiratory disease with service, are the 
veteran's own statements and sworn testimony.  These 
statements as to the etiology of any current disability, 
however, do not equate to competent evidence relating a 
present condition to the appellant's military service. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay 
testimony is not competent evidence when the question 
presented requires specialized knowledge).  Accordingly, this 
claim must be found to be not well grounded in the absence of 
competent evidence linking a current disability, either right 
shoulder arthritis or respiratory disease, to the veteran's 
active duty service.  The Board agrees with the RO that the 
claims are not well grounded.  As such, the benefits sought 
on appeal are denied.  

The veteran is reminded that what is lacking here is medical 
evidence establishing a nexus between current chronic 
disability and service.  The evidence that is required to 
well ground the claim, for example, would be to have a 
physician link current disability to the veteran's active 
duty service.  If that were to happen, a nexus to service 
would be suggested which might give rise to a different 
decision.  That evidence does not currently exist here and 
needs to be further developed if there is ever to be a 
successful conclusion to the veteran's claim.  

Inasmuch as the foregoing explains the necessity for 
competent evidence of a current disability which is linked by 
competent evidence to service, the Board views its discussion 
above sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for the claimed disabilities. Robinette v. Brown, 8 Vet. App. 
69 (1995).  

As the appellant has not submitted the evidence necessary for 
a well grounded claim, a weighing of the merits of the claim 
is not warranted, and the reasonable doubt doctrine is not 
for application. See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for right shoulder 
arthritis is denied.  

Entitlement to service connection for respiratory disease is 
denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

